Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2006-228971 (A) to Ushio Electronics Inc (Ushio) in view of US 20040099651 A1 to Johnson (“Johnson”) and further in view of US 20070229657 A1 to Kusuda (“Kusuda”).
Ushio discloses:
Regarding claim 6:
a light source (e.g., light sources 1) provided on one side of the chamber and for irradiating the substrate held by the holder with light (e.g., Fig. 1, 2, 4, 5 and 8 and para 22, wherein the chamber and holder are disclosed by Johnson as set forth herein); and 
a light diffusion plate (e.g., holding body 2 and heat transfer body 3) provided between the holder and the light source and having a size smaller than that of the substrate as seen in plan view, the light diffusion plate being disposed so that a central axis of the light diffusion plate coincides with a central axis of the substrate held by the holder, the light diffusion plate being provided with a plurality of recessed conic solids (e.g., protruding conic solids seen in Fig. 3A and recessed shapes are seen in Fig. 3C such that the claimed recessed conic solids would have been obvious) formed at a uniform density, said plurality of recessed conic solids being provided so that a light irradiated to said light diffusion plate is refracted in the direction toward the outside of the light diffusion plate (e.g., Fig. 1-5 and 8, particularly Fig. 3A-C, and para 22-27, wherein recessed conic solids would have been obvious in accordance with MPEP 2144.04 IV. B.); and
Regarding claim 10: the plurality of recessed conic solids refracts the light from the light source toward a peripheral portion of the substrate (e.g., Fig. 1-5, particularly Fig. 2-3, and 8 and para 22-27).
Ushio does not explicitly disclose a chamber and holder (as recited in claim 6).
However, Johnson discloses:
Regarding claim 6:
a chamber (e.g., chamber 1) for receiving a substrate therein (e.g., Fig. 1 and para 21); 
a holder (e.g., pins 4) for holding the substrate in the chamber (e.g., Fig. 1 and para 21); 
a light source (e.g., lamp assemblies 2a and 2b including filament rings 7a, 7b, 7c, 7a', 7b' and 7c') provided on one side of the chamber and for irradiating the substrate held by the holder with light (e.g., Fig. 1 and para 21); and 
a light diffusion plate (e.g., isolation plates 5 and 6, spacers 8a, 8b, 8a', and 8b') provided between the holder and the light source and having a size smaller than that of the substrate as seen in plan view, the light diffusion plate being disposed so a the central axis of the light diffusion plate coincides with a central axis of the substrate held by the holder, the structure corresponding to the plurality of recessed conic solids of Johnson formed of uniform density and being provided so that a light irradiated to the light diffusion plate is refracted in the direction toward the outside of the light diffusion plate. (e.g., Fig. 1-2 and para 21-22); and
Regarding claim 10: the structure corresponding to the plurality of recessed conic solids refracts the light from the light source toward a peripheral portion of the substrate (e.g., Fig. 1-2 and para 21-22).
Ushio in view of Johnson does not explicitly disclose a light source provided over said chamber and for irradiating said substrate held by said holder with flashes of light ranging from 0.1 to 100 milliseconds (as recited in claim 6).
However, Kusuda discloses:
Regarding claim 6: a light source (e.g., flash lamp 69) provided over the chamber (e.g., heat treatment space 65) and for irradiating the substrate (e.g., semiconductor wafer W) held by the holder 
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Ushio as suggested and taught by Johnson in order to contain the apparatus components and support the substrate during processing.
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Ushio in view of Johnson as suggested and taught by Kusuda in order to provide a heat treatment apparatus having high durability against exposure to a flash of light and to provide a heat treatment apparatus capable of applying a voltage to a plurality of trigger electrodes at the completely same timing.
Allowable Subject Matter
Claims 1, 2, 4, 8 are 9 are allowed.
Response to Amendment
The amendment of 08/09/2021 is acknowledged. 
Response to Arguments
Applicant's arguments filed 08/09/2021 have been fully considered but they are not persuasive.  The remarks begin by noting the claim status and amendments.  
The remarks then address the prior art rejections.  The remarks note the rejection of claims 6 and 10 and state that Ushio and Johnson, individually or in combination, do not disclose or suggest a heat treatment apparatus including all the limitations as recited in independent claim 6. Amended claim 6 is presently rejected over Ushio in view of Johnson as suggested and taught by Kusuda as set forth above. The remarks then describe claim 6 and Ushio. The remarks then assert that Ushio does not teach that the heat transfer body 3 diffuses light from the light source 1. In response to applicant's argument 
The remarks next describe Johnson. The remarks state that Johnson discloses an apparatus including a chamber 1, pins 4, lamp assemblies 2 (filament rings 7), and isolation plates 5 and 6, that the isolation plates 5 and 6 appear to be larger than a substrate 3 and that the isolation plates 5 and 6 do not have a plurality of recessed conic solids. However, the substrate referred to in the claims is an article worked upon by the claimed heat treatment apparatus. MPEP 2115 states that a claim is only limited by positively recited elements and that inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. Moreover, the plurality of recessed conic solids is addressed by Ushio as set forth and explained above. The remarks next state that Johnson discloses filament rings 7 as a light source, but does not teach irradiating the substrate with flashes of light 
The remarks then state that claim 6 has unique effects of increasing the temperature of the surface of the substrate in a short time, achieving the activation of the impurities implanted in the substrate while suppressing the diffusion of the impurities due to heat, and diffusing some of the flashes of light toward the peripheral portion of the substrate. In response to applicant's argument that claim 6 has unique effects of increasing the temperature of the surface of the substrate in a short time, achieving the activation of the impurities implanted in the substrate while suppressing the diffusion of the impurities due to heat, and diffusing some of the flashes of light toward the peripheral portion of the substrate, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The remarks conclude that Ushio and Johnson, individually or in combination, do not disclose or suggest a heat treatment apparatus including all the limitations as recited in independent claim 6 and that dependent claim 10 is also patentably distinguishable over Ushio and Johnson at least because these claims respectively include all the limitations as recited in independent claim 1. It is noted that claim 1 is actually allowed and that claim 10 depends from claim 6, which is presently rejected as set forth and explained above over Ushio in view of Johnson as suggested and taught by Kusuda. The remarks also state that Johnson is silent on the limitation "said plurality of recessed conic solids refracts the light from the light source toward a peripheral portion of the substrate" and that Johnson's isolation plates 5 and 6 reflect light toward the peripheral portion of the substrate. However, isolation plates 5 and 6 in Johnson are capable of reflecting/refracting in multiple directions such that they are capable of refracting the light from the light source toward a peripheral portion of the substrate.
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492. The examiner can normally be reached Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        November 3, 2021